Citation Nr: 1040397	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  06-25 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received in order to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1971 to February 
1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
reopening the Veteran's claim of service connection for PTSD 
because new and material evidence had not been received.  

The Board notes that the Veteran had previously been denied 
service connection for PTSD in an October 1996 rating decision.  
The Veteran submitted a claim to reopen that claim in May 1998, 
but did not send any supporting documentation and his request to 
reopen was denied in an August 1998 notice letter; the Veteran 
was notified of the denial and provided his appellate rights.  
The Veteran again attempted to reopen his claim of service 
connection for PTSD in March 2003, which culminated in the 
December 2003 rating decision, the subject of this appeal.  The 
Veteran has timely appealed that rating decision.

The Veteran testified in a Travel Board hearing before the 
undersigned Veterans Law Judge in September 2007 in Louisville, 
Kentucky; a transcript of that hearing is of record.

This case was initially before the Board in February 2008, when 
it was remanded for further development, to include attempting to 
aid the Veteran in submitting evidence of his stressors, having 
the Joint Services Records Research Center (JSRRC) attempt to 
corroborate those stressors, and scheduling the Veteran for a VA 
examination.  That development having been completed, the case 
was returned to the Board for further appellate review.  
Accordingly, the Board finds that its remand order had been 
substantially complied with, and it may proceed to adjudication 
upon the merits of this case.  See Stegall v. West, 11 Vet. App. 
268 (1998) (A remand by the Board confers upon the claimant, as a 
matter of law, the right to compliance with the remand order).  


FINDINGS OF FACT

1.  The August 1998 denial of service connection for PTSD is 
final.

2.  The evidence received since August 1998 is neither cumulative 
nor redundant, relates to unestablished facts necessary to 
substantiate the claim for PTSD, and raises a reasonable 
possibility of substantiating the claim.

3.  The Veteran was diagnosed with PTSD by a VA facility and that 
diagnosis was related to the Veteran's experiences in the 
Republic of Vietnam, which includes "fear of hostile military or 
terrorist activity," when he was subjected to small arms, rocket 
and mortar fire at his base, as well as sniper fire during 
convoys, and witnessed the wounding of fellow servicemembers.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of 
entitlement to service connection for PTSD is reopened. 38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2010).

2.  The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f)(3)(July 13, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2008) defines VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the implementation of 
the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).

In light of the favorable decisions with regard to the issues of 
whether new and material evidence has been submitted to reopen 
the claim for service connection for PTSD and service connection 
for PTSD, the Board finds that no further discussion of VCAA 
compliance is necessary and that all notification and development 
actions needed to fairly adjudicate the claim have been 
accomplished.  

Analysis

Background

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

The Veteran claimed service connection for PTSD in July 1996.  In 
his claim, the Veteran indicated that he was nervous, anxious, 
and had sleep problems with recurring nightmares.  He stated that 
these problems were due to his service in Vietnam.

In a September 1996 stressor information document, the Veteran 
indicated that he was wounded by shrapnel in the chest, but that 
this injury was not documented in service.  He stated that his 
military occupational specialty (MOS) was as a Cook, but that he 
was transferred to transportation, where he was fired on in 
service during convoys in the Republic of Vietnam.  He indicated 
that such fire occurred at least three different times, though he 
could not remember specific dates from 1972.  He indicated that 
he did not have direct proof of any combat action in Vietnam.  He 
also stated that he observed a Korean soldier cut off a Viet 
Cong's head and place it on a pole on the side of the road.

VA clinical records from 1996 indicate that the Veteran displayed 
some PTSD symptomatology, but it was consistently noted at that 
time that the Veteran's PTSD symptomatology was mildly chronic to 
sub-threshold for a diagnosis of PTSD.  

The Veteran also underwent a VA psychiatric examination in August 
1996.  He reported nightmares and flashbacks at that time of 
seeing his friends wounded or killed in Vietnam, though the VA 
examiner noted that he did not note any specifically traumatic 
event per se.  The Veteran specifically denied being in any 
combat while he was stationed in Long Bien or Saigon, and that he 
only returned sniper fire on a few occasions.  The VA examiner 
noted that the Veteran served for two years from 1971 to 1973, 
during which time he was in an active combat zone during the 
Vietnam War, but was not wounded in the line of duty.  He further 
noted that the Veteran's duties consisted of working as a cook 
and moving supplies.  Following a psychiatric assessment, the VA 
examiner diagnosed the Veteran with a depressive disorder, but 
did not diagnose him with PTSD.  The VA examiner specifically 
stated that the Veteran did not meet the criteria for PTSD, but 
did display some symptoms commonly associated with that disorder.  

The Veteran was denied service connection for PTSD in an October 
1996 rating decision, because his claim was not well-grounded.  
The rating decision further indicated that there was no evidence 
of any in-service stressors or a diagnosis of PTSD at that time.

VA clinical records from October 2003 through May 2006 indicate 
that the Veteran sought treatment in October 2003 for PTSD 
symptoms.  At that time, the Veteran indicated that he displays 
similar symptomatology noted in the 1996 VA examination, and 
stated that he was a driver and cook in Vietnam, but that he 
volunteered for several missions outside of his camp.  

In March 2004, the Veteran underwent a VA PTSD consultation, at 
which time he stated that he was a cook and truck driver in 
Vietnam for 11 months in 1972 and 1973.  He reported receiving 
incoming fire, mortars and rockets at his base, as well as 
incoming sniper fire during convoys.  He stated that his truck 
took of couple of rounds through the hood on one occasion and on 
another, the Viet Cong attempted to steal supplies off of the 
truck and he had to fire his weapon to drive them back.  He 
stated that he did not see any of his fellow soldiers killed in 
Vietnam, though he saw a few of them get wounded and knew a few 
of his friends were killed.  He also saw dead Viet Cong bodies.  
He stated that he carried a gun, but only discharged it during 
attacks on his convoy, and that he did not know whether he killed 
anyone.  After psychiatric testing, the Veteran was diagnosed 
with PTSD, and it was noted that he had War-Zone Exposure under 
Axis IV.  The VA psychologist at that time stated that the 
Veteran appeared to have PTSD as a result of his military 
service, but was not a candidate for treatment because of his 
long drive from Kentucky.

Other clinical records from that time period indicate continued 
treatment for his PTSD, including inpatient treatment for his 
PTSD in June 2005.  That discharge report indicated that the 
Veteran began VA psychiatric treatment in 1999, but failed to 
follow up again until 2004.  

In July 2005, the Veteran submitted documentation that he was 
given an Army Commendation medal for his service in the Republic 
of Vietnam from August 1972 to March 1973.

In his August 2006 Substantive Appeal, the Veteran stated that he 
was a combat Veteran, and that he was treated at the 24th 
Evacuation Hospital and served with the 17th Combat Aviation 
Group, which specifically stated combat.  He indicated that these 
things proved he was a combat Veteran.

The Veteran again underwent inpatient treatment for PTSD in 
October 2006, at which time he was diagnosed with prolonged PTSD.  
At that time, the Veteran's trauma history was noted as seeing 
others die, particularly Vietnamese civilians and friends during 
combat operations in the Republic of Vietnam.  

In September 2007, the Veteran testified in a Travel Board 
hearing, during which he again reiterated that his stressors 
included taking incoming fire during convoys.  One such incident 
involved the Veteran witnessing the helicopter gunships 
protecting his convoy being attacked before his convoy was 
ambushed by the Viet Cong.  He also stated that he suffered a 
shrapnel wound to his chest during one of those incidents in 
approximately November 1972, for which he has a residual scar.  
He stated, however, that he was not formally treated in service 
for that injury and was only given antibiotics.  He also stated 
that he saw lots of dead people as well as body bags.  He 
testified that he did not seek any treatment for his condition in 
service, nor that he was ever diagnosed with any psychiatric 
disorder during service.  He stated that he did not start having 
any psychiatric problems until after an accident in 1982, at 
which time he started seeking treatment.  The Veteran also 
submitted pictures of himself with his convoy truck, as well as 
his military driver's license for the Republic of Vietnam issued 
in November 1972, during his hearing.

A JSRRC response from September 2008 indicates that it could not 
confirm any causality with the Veteran's unit in November and 
December 1972.  However, an operational and Lessons Learned 
report, obtained from DPRIS in May 2010, for the Veteran's unit 
revealed that while the Veteran was assigned to that unit six 
aircraft were attacked by enemy fire, and there was one ground 
attack; though, no injuries were reported during these attacks.  
The Veteran was not noted as being injured during this time, nor 
could any of the causalities that the Veteran mentioned be 
confirmed.

The Veteran underwent a VA psychiatric examination in June 2010.  
During that examination, the Veteran reported similar stressors 
including an attack on his convoy after helicopters that were 
protecting the convoy had been attacked earlier that day.  He 
also indicated that another separate incident involved a Viet 
Cong charge on his convoy during which they used a small 
Vietnamese boy as a human shield, and that the boy died during 
the charge as a result of combat fire.  Neither incident involved 
any American causality, however; the Veteran reported intense 
fear, helplessness and horror as a result of these incidents.  
After psychiatric testing, the VA examiner diagnosed the Veteran 
with PTSD.  The examiner further stated that the Veteran's 
diagnosis of PTSD revolved around the confirmed stressor incident 
that was confirmed in the May 2010 DPRIS report.  The VA examiner 
noted that the Veteran's service records did not confirm his MOS 
as being a transport door gunner or transport driver, but noted 
that the claims file had the Veteran's driver's license from 
Vietnam which allowed him to drive the vehicles he described in 
his stressors.  Given the above, the VA examiner stated that the 
Veteran's diagnosed PTSD was a direct result of his military 
service stemming from the events documented in his claims file.  
He noted the past history of other psychiatric disorders, but 
noted that the current psychiatric testing supported a diagnosis 
of PTSD.  He stated that while a Cook would not be involved in 
the incidents described by the Veteran, such involvement by the 
Veteran was plausible and was repeated as to several features 
without significant changes.  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Evidence of continuity of symptomatology from the time of service 
until the present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection, 
generally, there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 
21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).

Moreover, service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 38 
C.F.R. § 4.125(a) (2010); a link, established by medical 
evidence, between current symptomatology and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f)(2).

The evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for 
establishing in-service stressors in claims for PTSD was recently 
relaxed, adding to the types of claims VA will accept through 
credible lay testimony alone.  The new regulations provide that 
if a stressor claimed by a veteran is related to the veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor.  75 Fed. Reg. 39,843, 39,852 (July 13, 2010) 
(to be codified at 38 C.F.R. pt. 3).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.



Claim to Reopen Service Connection for PTSD

A decision of the RO becomes final and is not subject to revision 
on the same factual basis unless a notice of disagreement is 
filed within one year of the notice of the decision.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a 
claim of entitlement to service connection has been previously 
denied and that decision became final, the claim can be reopened 
and reconsidered only if new and material evidence is presented 
with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final 
rating decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence has 
been received to reopen a finally adjudicated claim, the recently 
submitted evidence will be presumed credible.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can 
be sufficient to reopen a claim if it contributes to a more 
complete picture of the circumstances surrounding the origin of a 
veteran's disability, even where it may not convince the Board to 
grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the claim of service connection for PTSD was denied 
in an October 1996 rating decision, and the Veteran was notified 
of that decision in November 1996.  He did not file a notice of 
disagreement within one year of that decision.  Accordingly, that 
October 1996 rating decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new 
and material evidence is required to reopen the claim, regardless 
of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F. 3d 
1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

In the October 1996 rating decision, the Veteran was denied 
service connection because the claim was not well-grounded.  The 
Veteran's claim was not well-grounded at that time because the 
medical evidence he submitted did not substantiate that he 
suffered from PTSD, nor did the evidence substantiate any of his 
claimed in-service stressors.  Thus, the evidence received since 
that time should directly relate to whether the Veteran has been 
diagnosed with PTSD or whether any of his in-service stressors 
have been corroborated, in order to be considered new and 
material evidence.  The Board finds that such new and material 
evidence has been received in this case.

The breadth of clinical evidence received since May 1996 
demonstrates that the Veteran has been diagnosed with PTSD since 
that time.  Specifically, the Board points to a March 2004 VA 
psychiatric consultation.  In that consultation, the Veteran was 
diagnosed with PTSD, and such is related to his experiences in 
the Republic of Vietnam during his military service.  Moreover, 
the Veteran was most recently diagnosed with PTSD in a June 2010 
VA examination, where again such diagnosis was related to the 
Veteran's experiences in the Republic of Vietnam during service.  
Other clinical evidence indicates that the Veteran has been 
treated for psychiatric problems, specifically PTSD, since the 
last final decision in October 1996.

The Board finds that this evidence relates directly to the 
Veteran's current diagnosis as well as a nexus to military 
service.  Additionally, such evidence raises a reasonable 
possibility that the Veteran's claim could be substantiated.  As 
such, the evidence is neither cumulative nor redundant, relates 
to unestablished facts necessary to substantiate the claim, and 
raises a reasonable possibility of substantiating the claim of 
service connection for PTSD.  Accordingly, the Board finds that 
the evidence received since October 1996 is new and material 
evidence, and the Veteran's claim of service connection for PTSD 
is reopened.  See 38 C.F.R. § 3.156(a).  In reaching this 
conclusion, the benefit of the doubt doctrine has been 
appropriately applied. See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Reopened Claim of Service Connection for PTSD

Reopening the claim does not end the inquiry in this case, but 
rather the Board must now consider the claim on the merits.  To 
that end, the Board finds that service connection for PTSD is 
warranted on the evidence of record, particularly in light of the 
new regulation effective July 2010.  The reasoning is as follows.

The Board notes that as of March 2004, the Veteran has been 
diagnosed with and receiving treatment for PTSD.  Such diagnosis 
is by VA psychologists, and the Board specifically notes that VA 
examiner in the June 2010 VA examination diagnosed the Veteran 
with PTSD after reviewing the Veteran's claims file as well as 
doing psychiatric testing.  Thus, the first element necessary for 
service connection has been met.  

Moreover, the Board notes that the March 2004 VA psychologist, as 
well as the June 2010 VA examiner both indicated that the 
Veteran's PTSD was due to his military experiences.  The June 
2010 VA examiner specifically noted that the Veteran's 
experiences in the Republic of Vietnam, including being shot at 
during convoys and witnessing the death of a Vietnamese boy when 
he was used as a human shield, were the direct cause of the 
Veteran's currently-diagnosed PTSD.  Thus, the second element 
necessary for service connection has also been met.

As to the corroboration of his claimed in-service stressors, the 
Board finds that the Veteran did not serve in combat and that his 
stressors are non-combat in nature.  The Veteran's MOS was noted 
as being a Cook.  The Veteran has specifically acknowledged that 
he did not engage in combat with the enemy, though he has also 
reported that returned fire during convoy raids and even 
sustained a shrapnel wound as a result of his combat action.  The 
Veteran's service treatment records are void for any treatment 
for any shrapnel wounds, and the Veteran has explicitly conceded 
that such is not documented in his service treatment records.  
Additionally, the preponderance of the evidence weighs against a 
finding that the Veteran had a combat MOS, or received any medal 
or award which would signify combat action status, particularly 
the combat infantryman badge or the Purple Heart.  Thus, the 
Board finds that the Veteran's stressors are non-combat related 
and the Board specifically finds that the Veteran is not credible 
as it relates to his assertion that he was involved in combat.

That notwithstanding though, the Board finds that the Veteran is 
credible as to stating that he experienced "fear of hostile 
military activity" during service.  The Board notes that the 
Veteran's military driver's license documents that the Veteran 
was qualified to drive convoy-type trucks.  Furthermore, the 
Veteran has submitted pictures of himself with his convoy truck.  
The June 2010 VA examiner stated that while these experiences 
were not normal for a Cook, the Veteran's experiences were 
"plausible" and that they were repeated consistently without 
significant change.  He additionally noted the driver's license 
was evidence that the Veteran was qualified to drive the types of 
trucks that he claimed he was driving during the attacks on his 
convoy.  The Board also finds that this evidence, along with the 
Veteran's lay testimony that as a Cook he was subjected to 
incoming rocket and mortar fire on his base, as well as 
witnessing attacks to helicopters and other convoy trucks, are 
incidents which are consistent with the types, places and 
circumstances of the Veteran's military service in the Republic 
of Vietnam.  See 38 U.S.C.A. § 1154(a) (West 2002).  Thus, under 
the new regulation, the Veteran's lay testimony is sufficient to 
corroborate his in-service stressors in this case.  See 38 C.F.R. 
§ 3.304(f)(3).

Given that VA psychologists have diagnosed the Veteran with PTSD 
and linked that diagnosis to the Veteran's military service, this 
case turned on whether the Veteran's in-service stressors could 
be corroborated.  The Veteran's lay testimony was noted as being 
"plausible" by the June 2010 VA examiner, and the May 2010 
DPRIS report appears to confirm at least some of the Veteran's 
stressors as to attacks on his unit.  Thus, the Board finds that 
the preponderance of the evidence weighs in favor of a finding 
that the Veteran's diagnosed PTSD is due to the his experiences 
in the Republic of Vietnam, to include his "fear of hostile 
military activity," as defined by the new regulation effective 
July 13, 2010.  The Board further finds that the Veteran has met 
the criteria for service connection for PTSD.  Accordingly, by 
resolving all benefit of the doubt in favor of the Veteran, the 
Board finds that service connection for PTSD is warranted on the 
evidence of record in this case.  See 38 C.F.R. §§ 3.102, 
3.304(f)(3) (2010); see also 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the application 
to reopen a claim of service connection for PTSD is granted.

Service connection for PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


